United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3460
                                  ___________

Sharon A. Gibbons,                   *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Western District of Arkansas.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: June 17, 2004
                                Filed: June 28, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Sharon Gibbons appeals the district court’s1 decision upholding the
Commissioner’s denial of her application for disability insurance benefits after a
hearing before an administrative law judge (ALJ), and after the Appeals Council
denied review. Having reviewed the record, we find the Commissioner’s final
decision is supported by substantial evidence on the record as a whole. See Harris


      1
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004). In particular, the ALJ properly relied
on vocational expert testimony, gave appropriate weight to Gibbons’s subjective
complaints, made explicit findings regarding her residual functional capacity,
considered her impairments in combination, and fully developed the record.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-